Citation Nr: 0515031	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  02-01 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of residuals of a gunshot wound to the left 
hand, rated as 30 percent disabling.

2.  Evaluation of traumatic arthritis of the left hand with 
functional loss due to pain, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Waco, Texas.  The RO denied a rating in excess of 
20 percent for residuals of a gunshot wound to the left hand 
and granted a separate 10 percent rating for traumatic 
arthritis of the left hand with functional loss due to pain.  
In December 2003 the Board remanded the claims for further 
development.  In January 2005 the RO granted a 30 percent 
rating for residuals of a gunshot wound to the left hand.


FINDING OF FACT

The residuals of the gunshot wound to the left hand are 
manifested by limitation of motion and sensory loss of the 
left ring and little fingers.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of a gunshot wound to the left hand have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.71a, Diagnostic Code 5309-5219 (2004); 38 C.F.R. § 4.71a, 
Diagnostic Code 5309-5219 (2002).

2.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the left hand with functional loss 
due to pain have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5010-5003 
(2004).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Only after the February 2000 rating action was 
promulgated did the VA in May 2004, provide explicit notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claims, as well as what 
information and evidence must be submitted by the veteran, 
and what information and evidence will be obtained by VA.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the veteran in May 2004 was not 
given prior to the first agency of original jurisdiction 
(AOJ) adjudication of the claim, the veteran was afforded the 
opportunity to identify medical evidence that VA would 
attempt to obtain.  Also, the veteran was afforded an 
additional VA examination.  The timing-of-notice error was 
sufficiently remedied by the process carried after the May 
2004 VCAA letter so as to provide the veteran with a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA.  Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. April 14, 2005).  The timing-of-
notice error was thus nonprejudicial in this case because the 
error did not affect the essential fairness of the 
adjudication.  Id.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claims in the possession of the Federal 
government - past treatment records with the military and VA 
medical records - have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  The veteran has not identified any 
private medical treatment.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  The veteran was afforded VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The February 2000 and January 2005 rating decisions, the 
December 2000 Statement of the Case (SOC), and the February 
2005 Supplemental Statement of the Case (SSOC) informed the 
veteran of the evidence in the possession of VA.  As it 
appears that VA has obtained all pertinent evidence, there is 
no duty to notify the veteran of an inability to obtain 
identified records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(e).

In the May 2004 VCAA letter, VA asked the veteran to identify 
evidence pertaining to his claims.  The veteran did not 
identify any evidence and indicated in a  July 2004 statement 
that he was told many times that VA had all of the 
information that was needed in his case.  Based on the above 
analysis, VA substantially complied with the fourth notice 
element - requesting that the claimant provide any evidence 
in the claimant's possession that pertains to the claim - and 
in any event, based on the veteran's responses, any lack of 
explicit request is harmless error.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).

Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claims decided below.  In light of the above, the 
Board determines that no reasonable possibility exists that 
further assistance would aid in the substantiation of the 
veteran's claims.  38 U.S.C.A. § 5103A.  In addition, as the 
veteran has been provided with the opportunity to present 
evidence and arguments on his behalf and availed himself of 
those opportunities, appellate review is appropriate at this 
time.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Factual background

The veteran was afforded a VA examination in August 1963.  
Physical examination showed scars of the gunshot wound in the 
left palm and between the tendons of the fourth and fifth 
fingers.  The examiner noted that the missile entered the 
palmar area between the tendons of the fourth and fifth 
fingers and passed through the palm between the fourth and 
fifth fingers.  The diagnosis was injury of the left hand due 
to a gunshot wound through the palm, with an old fracture of 
the proximal head of the fourth metacarpal, some intrinsic 
impairment of the palmar structure, grasping impairment, and 
a metal foreign body in the soft tissue.

The veteran underwent a VA examination in March 1978.  The 
veteran reported that he was left-handed.  Physical 
examination revealed poor fine finger movement of the left 
fourth and fifth fingers and considerable sensory loss of the 
left fourth and fifth fingers.  The diagnosis was an old 
gunshot wound to the left hand with muscle injury and a 
healed fracture of the fourth proximal phalanx.  In an April 
1978 rating decision, the RO assigned a 20 percent rating for 
residuals of a gunshot wound to the left hand.

At a February 1981 VA examination, it was noted that the 
veteran was right-handed.

The veteran was afforded a VA peripheral nerves examination 
in May 1995.  The diagnoses included numbness of the left 
hand of an undetermined cause.

The veteran underwent a VA orthopedic examination in June 
1995.  The diagnoses were status post gunshot wound to the 
distal aspect of the hand just radial to the 
metacarpophalangeal joint of the left ring finger; evidence 
of intrinsic atrophy of the ulnar intrinsics; and evidence of 
long-standing small joint osteoarthropathy of the left 
fingers and wrist.  The examiner noted that it was apparent 
that the veteran's major functional incapacity was not 
related to the gunshot wound and that instead his major 
functional incapacity was due to a peripheral neuropathy or 
radiculopathy associated with the major peripheral nerves of 
the left hand.  

The veteran underwent VA nerve conduction studies in December 
1995.  The diagnoses included old left carpal tunnel syndrome 
and peripheral neuropathy secondary to diabetes and ethanol 
consumption.  The doctor who conducted the studies indicated 
that there was no relationship between the old gunshot wound 
through the left fourth metacarpal region and any of the 
veteran's current complaints.  The doctor noted that the 
region was non-tender and essentially asymptomatic.  The 
doctor added that he agreed with the assessment of the June 
1995 VA examiner.

A VA outpatient treatment record dated in March 1997 reflects 
that X-rays of the left hand showed a bony prominence in the 
base of the fourth proximal phalange.  The assessments 
included degenerative joint disease of the 
metacarpophalangeal joint of the left ring finger secondary 
to a gunshot wound.
 
The veteran underwent a VA orthopedic examination in June 
1999.  He complained of pain throughout the left hand, which 
occurred almost daily, and of tingling of the long, ring, and 
little fingers.  He reported that he could not button his 
shirt or buckle his belt and that he could not hold a coffee 
cup.  He indicated that he could not hold a steering wheel 
because of weakness.  He said that it was difficult to close 
his zipper.  He reported noticing a problem with his 
coordination.  He stated that he had flare ups of pain two to 
three times a week, which might last two to three days.  He 
indicated that he could no longer do garden work because of 
weakness when handling tools.  The examiner noted that the 
veteran had a carpal tunnel release of the left wrist in 
1992.

Physical examination revealed profound atrophies of the first 
dorsal interosseus muscle bilaterally.  There were some 
losses of the interosseus muscles between the remaining 
metacarpals bilaterally.  The veteran could not make a fist 
in the left hand.  There was very little flexion in fingers 
two through five, which amounted to an average of 10 degrees 
for the distal interphalangeal joints, 20 degrees for the 
proximal interphalangeal joints, and 10 degrees for the 
metacarpophalangeal joints.  The Froment's sign for ulnar 
nerve palsy was positive.  There was a loss of sensory of the 
entire left hand and areas of the left forearm.  Deep tendon 
reflexes within the upper extremities were depressed.  The 
left wrist had flexion to 60 degrees and extension to 75 
degrees.  It was noted that X-rays taken in March 1997 showed 
that the left fourth metacarpal was shortened; that the 
metacarpal head was deformed; and that the basis of the 
proximal phalanges was split, widened, and distorted.

The diagnoses were peripheral polyneuropathy, ulnar 
neuropathy at the elbow region bilaterally, and traumatic 
arthrosis of the fourth metacarpophalangeal joint of the left 
hand secondary to a gunshot injury of the fourth 
metacarpophalangeal joint of the left hand.  The examiner 
indicated that the veteran's problem was peripheral 
polyneuropathy, which was probably of a diabetic etiology and 
which explained the veteran's pain, weakness, and 
fatigability.  The examiner noted that the arthrosis of the 
fourth metacarpophalangeal joint was very mild.  The examiner 
reported that the veteran described some loss of 
coordination.  The examiner indicated that it was related to 
the polyneuropathy.  The examiner added that it was not the 
pain from the arthrosis that significantly limited 
functioning, but that it was the impaired nerve supply to the 
muscles and joints that significantly limited functioning.  
The examiner stated that there was no relation between the 
gunshot wound and the present complaints of pain, 
paresthesia, weakness, and fatigability.

The veteran was afforded a VA examination in May 2004.  The 
examiner noted that the bullet entered in the palmar aspect, 
affected the fourth proximal phalanx and the 
metacarpophalangeal joint, and exited on the dorsal aspect, 
leaving fragments and shattered bone.  The examiner reported 
that the veteran underwent surgical debridement of the shell 
fragments that affected bone material.  The examiner noted 
the history from the veteran and the records indicate that 
the dysfunction in the left hand had progressed over the 
years.  

The veteran noted constant pain, which was mostly in the 
proximal aspect of the ulnar three fingers, with an increase 
in pain and diminished endurance with any attempt at use of 
the left hand for fine movements, such as buttoning, 
snapping, and zipping clothing.  He reported that he was 
unable to grip or grasp a pen or a phone handset.  He stated 
that he was unable to make a fist with that hand.  He 
indicated that flare-ups consisted of brief episodes of 
increases in pain in the hand and that they occurred on a 
variable basis, dependent upon the amount of attempt at 
usage.  He reported that basically the hand was severely 
dysfunctional on a constant daily basis.  

Physical examination revealed 20 degrees of ulnar deviation 
in the four lesser metacarpophalangeal joints and flexion 
deformities at the proximal interphalangeal joints of the 
ulnar three fingers (middle, ring, and little fingers).  
There was a one-centimeter round, flat, faintly pigmented 
entry wound scar at the head of the fourth metacarpal on the 
palmar surface.  The examiner was unable to discern an exit 
wound, which was said to be on the dorsal aspect at the same 
location.  Opposition of the thumb was not possible to any of 
the four lesser fingertips, and there was gap of two inches 
when attempting to oppose the thumb to the other fingers.  
The fingers lacked three inches from approximating the mid-
palmar crease; fisting, thereby, was nil.  The examiner noted 
that the veteran was unable to grasp a pin, a phone handset, 
or shake hands.  

Active range of motion testing of the index finger revealed 
the following: there was no extension of the 
metacarpophalangeal joint; flexion of the metacarpophalangeal 
joint was to 90 degrees; extension of the proximal 
interphalangeal joint lacked 10 degrees; flexion of the 
proximal interphalangeal joint was to 70 degrees; and flexion 
of the distal interphalangeal joint was to 50 degrees.  
Active range of motion of the middle, ring, and little 
fingers were all the same and were the following: there was 
no extension of the metacarpophalangeal joint; flexion of the 
metacarpophalangeal joint was to 30 degrees; there was no 
extension of the proximal interphalangeal joint; and flexion 
of the proximal interphalangeal joint was to 30 to 50 
degrees.  The examiner noted the thumb range of motion was 
essentially normal.  The examiner noted that resisted and 
repeated function was problematic for the veteran and caused 
pain and decreased tolerance with a slight worsening of 
function from the above-noted findings.  The examiner noted 
that previous X-rays of the left hand documented degenerative 
and post-traumatic changes of the proximal fourth metacarpal.  
The diagnosis was residuals of a gunshot wound of the left 
hand with progressive arthritic changes and severe 
dysfunction.  The examiner noted in an addendum that the 
veteran reported that he was right-handed.
 
Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).

The statutory and regulatory guidelines for the determination 
of an effective date of an award of disability compensation 
are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  
Except as otherwise provided, the effective date of an 
evaluation and an award of compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date the claim was received or 
the date entitlement arose, whichever is later.  See 38 
C.F.R. § 3.400 (2004).  When a claimant is granted benefits 
based on liberalizing legislation, the effective date of the 
award is based on the facts found, but not earlier than the 
effective date of the liberalizing law.  See 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114(a) (2004).

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2004).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specified joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2004).

Effective August 26, 2002, during the pendency of this 
appeal, the schedular criteria for the evaluation of service-
connected hand injuries underwent revision.  See 67 Fed. Reg. 
48,784 (July 26, 2002).  

The pertinent rating criteria for evaluating finger injures 
in effect prior to August 26, 2002, were as follows:

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rules will be observed:

(1) Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation.

(2) Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis.

(3) With only one joint in a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within two inches (5.1 cms.) of 
the median transverse fold of the palm; when so possible, the 
rating will be for favorable ankylosis, otherwise 
unfavorable.

(4) With the thumb, the carpometacarpal joint is to be 
regarded as comparable to the metacarpophalangeal joint of 
other digits.

A 30 percent rating is warranted for unfavorable ankylosis of 
the major index and little fingers, of the major index and 
ring fingers, of the major index and middle fingers, of the 
minor thumb and any other digit of the minor hand.  A 40 
percent rating is warranted for unfavorable ankylosis of the 
major thumb and any other digit of the major hand.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5219 (2002).  

For favorable ankylosis of two digits, a 30 percent rating is 
warranted for favorable ankylosis of the major thumb and any 
other digit of the major hand.  38 C.F.R. § 4.71a, Diagnostic 
Code 5223 (2002).

Under the revised rating criteria for the fingers, the 
following rules are observed in classifying the severity of 
limitation of motion:

(1) For the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand. The position of function of the hand is with the 
wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal 
and proximal interphalangeal joints flexed to 30 degrees, and 
the thumb (digit I) abducted and rotated so that the thumb 
pad faces the finger pads. Only joints in these positions are 
considered to be in favorable position. For digits II through 
V, the metacarpophalangeal joint has a range of zero to 90 
degrees of flexion, the proximal interphalangeal joint has a 
range of zero to 100 degrees of flexion, and the distal 
(terminal) interphalangeal joint has a range of zero to 70 or 
80 degrees of flexion.

(2) When two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of motion) 
assigning the higher level of evaluation when the level of 
disability is equally balanced between one level and the next 
higher level. 

(3) Evaluation of ankylosis of the index, long, ring, and 
little fingers:  

(i) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, and either 
is in extension or full flexion, or there is rotation or 
angulation of a bone, evaluate as amputation without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto.

(ii) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, evaluate as 
unfavorable ankylosis, even if each joint is individually 
fixed in a favorable position.

(iii) If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap of 
more than two inches (5.1 cm.) between the fingertip(s) and 
the proximal transverse crease of the palm, with the 
finger(s) flexed to the extent possible, evaluate as 
unfavorable ankylosis * * * * *

(5) If there is limitation of motion of two or more digits, 
evaluate each digit separately and combine the evaluations.

The revised criteria provides that a zero percent rating is 
warranted for any limitation of motion of the ring or index 
finger, regardless of whether the hand is major or minor 
hand.  38 C.F.R. § 4.71a, Diagnostic Code 5230 (2004).

The revised version of Diagnostic Code 5219 (two digits of 
one hand, unfavorable ankylosis) provides that a 30 percent 
evaluation is warranted for unfavorable ankylosis of the 
major index and long fingers, of the major index and ring 
fingers, of the major index and little fingers, or of the 
minor thumb and any other finger of the minor hand.  A 40 
percent disability rating is warranted for unfavorable 
ankylosis of the major thumb and any finger.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5219 (2004).  

For favorable ankylosis of two digits of one hand, a 30 
percent evaluation is warranted for favorable ankylosis of 
the major thumb and any finger of the major hand. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5223 (2004).

A muscle injury rating will not be combined with a peripheral 
rating paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. 
§ 4.55(a) (2004).

A 30 percent evaluation is warranted for either moderate, 
incomplete paralysis of the ulnar nerve of the major upper 
extremity or severe, incomplete paralysis of the ulnar nerve 
of the minor upper extremity.  A 40 percent rating is 
warranted for severe, incomplete paralysis of the ulnar nerve 
in the major upper extremity.  Fifty and sixty percent 
ratings are warranted for complete paralysis of the ulnar 
nerve in the minor and major upper extremities, respectively.  
Complete paralysis of the ulnar nerve is manifested by a 
"griffin claw" deformity, due to flexor contraction of the 
ring and little fingers; atrophy very marked in dorsal 
interspace and thenar and hypothenar eminences; loss of 
extension of ring and little fingers, cannot spread the 
fingers (or reverse), cannot adduct the thumb; and flexion of 
the wrist weakened.  38 C.F.R. § 4.124a, Diagnostic Code 8516 
(2004).
 
When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

The residuals of the gunshot wound have been rated as 30 
percent disabling under Diagnostic Code 5309-5219.  A higher 
rating under either the old or revised criteria of that 
Diagnostic Code is warranted only if there is limitation of 
motion or ankylosis of the left thumb.  There is no evidence 
that any limitation of motion or ankylosis of the left thumb 
is related to the residuals of the gunshot wound. Therefore, 
a rating in excess of 30 percent under either the old or the 
new criteria for rating limitation of motion of the digits of 
the hand is not warranted.

In the February 2000 rating decision, the RO granted a 
separate 10 percent rating for functional loss in the left 
hand due to pain from traumatic arthritis on the basis that 
functional loss due to painful motion could be separately 
rated from actual limitation of motion.  However, the actual 
limitation of motion in the left hand is rated as 30 percent 
disabling.  As the residuals of the gunshot wound are rated 
in excess of 10 percent for actual limitation of motion of 
the left ring and little fingers, a rating in excess of 10 
percent under Diagnostic Codes 5010-5003 is not warranted.  
See 38 C.F.R. § 4.19 (2004).

The report of the March 1978 VA examination reflects that 
pinprick testing revealed considerable sensory loss of the 
fourth and fifth fingers.  At the June 1999 VA orthopedic 
examination, bilateral ulnar neuropathy at the elbows was 
diagnosed.  The Board notes that the June 1995 VA orthopedic 
examiner stated that that it was apparent that the veteran's 
major functional incapacity was not related to the gunshot 
wound and that instead his major functional incapacity was 
due to a peripheral neuropathy or radiculopathy associated 
with the major peripheral nerves of the left hand.  Also, the 
doctor who did the December 1995 VA nerve conduction studies 
indicated that that there was no relationship between the old 
gunshot wound through the left fourth metacarpal region and 
any of the veteran's current complaints and that he agreed 
with the assessment of the June 1995 VA examiner.  Moreover, 
June 1999 VA examiner stated that there was no relation 
between the gunshot wound and the present complaints of pain, 
paresthesia, weakness, and fatigability.  Therefore, although 
the veteran complains of numbness and had sensory loss of the 
fourth and fifth left fingers on the March 1978 VA 
examination, the evidence shows that any such sensory loss is 
not a severe, incomplete paralysis or complete paralysis of 
the ulnar nerve in the left upper extremity.  Accordingly, 
regardless of whether the veteran is right-handed or left-
handed, a higher rating under a diagnostic code pertaining to 
peripheral nerves is not warranted.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (2004).

Lastly, the veteran has an entrance scar and at least had an 
exit scar.  However, there is no indication of pain, 
tenderness, poor nourishment, repeated ulceration, frequent 
loss of covering of the skin over the surgical incisions, or 
other additional disability associated with either scar.  See 
38 C.F.R. § 4.118, Diagnostic Code 7803-05 (2004); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803-05 (2002).  Accordingly, a 
separate rating for scarring is not warranted.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  

Extraschedular consideration

The Board does not find that a referral for consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2004) is in order.  The evidence in this case 
fails to show that the veteran's left hand disability causes 
or has caused a marked interference with employment, or that 
such have in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1).  Consequently, 
the Board finds that a referral for extraschedular 
consideration is not warranted.












ORDER

An evaluation in excess of 30 percent for residuals of a 
gunshot wound to the left hand is denied.

An evaluation in excess of 10 percent for traumatic arthritis 
of the left with functional loss due to pain is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


